DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 4/06/2021 has been entered.  Claims 1-31 are pending in the application.  Claims 24-31 are new.  The amendments to the claims overcome most of the objections and 112(b) rejections previously set forth in the Non-Final Office Action mailed on 11/9/2020.  Those which have not been overcome are written again below.

Claim Objections
Claims 9 and 25-31 objected to because of the following informalities:  
-Claim 9, line 2: please correct “the flexible cannula unit” to “the cannula unit” in order to maintain consistent terminology.
-Claim 9, line 2: please correct “on or in the cannula” to “on or in the flexible cannula” in order to maintain consistent terminology.
-Claim 25, line 1: please correct “first and second parts” to “a first part and a second part”.
-Claim 25, line 2: please correct “the cannula” to “the flexible cannula” in order to maintain consistent terminology.

-Claim 26, line 2: please correct “the complementary funnel-shaped housing portions” to “the complementary funnel-shaped portions of the first part and the second part” in order to maintain consistent terminology.
-Claim 27, lines 1-2: please correct “the complementary funnel-shaped housing portions” to “the complementary funnel-shaped portions of the first part and the second part” in order to maintain consistent terminology.
-Claim 27, line 2: please correct “the cannula” to “the flexible cannula” in order to maintain consistent terminology.
	-Claim 28, lines 2-3: “the shape” and “the remainder” both lack proper antecedent basis.  The Examiner suggests amending lines 2-3 to “providing a flexible cannula with an end area having a shape that deviates from a shape of a remainder of the flexible cannula”.
-Claim 28, line 4: please correct “first and second housing parts” to “a first part and a second part”.
-Claim 29, line 2: please correct “the first and second housing parts” to “the first part and the second part of the housing”.
-Claim 30, line 1: please correct “the first and second housing parts” to “the first part and the second part of the housing”.
	-Claim 30, line 1: please correct “and end area” to “and the end area”.
	-Claim 31, line 1: please correct “wherein the step of permanently connecting” to “wherein permanently connecting”.
.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, the limitation "the flexible cannula" in line 5 lacks antecedent basis.  It is unclear whether “the flexible cannula” in line 5 refers to the structure “a cannula” in line 3 or whether “the flexible cannula” in line 3 is a separate, additional structure.  For examination purposes, the Examiner interprets “the flexible cannula” in line 5 to refer to the “cannula” in line 3 and therefore suggests amending “a cannula” in line 3 to “a flexible cannula”.
Claims 13-23 are rejected due to their dependency on rejected claim 12.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 9-10, 12-13, 15-17, 21-22, and 25-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeStefano (US Patent Application Publication No. 2008/0243085).
Regarding claim 1, DeStefano discloses a method for manufacturing a cannula unit (204, see Fig. 13-14), comprising: 
providing a flexible cannula (230, see par. [0076]) with an end area (top of 230 in Fig. 14) having a funnel-shaped wall (top portion of 230 has a funnel-shape);
providing a housing (234 and 236); and
connecting the end area (top of 230 in Fig. 14) of the flexible cannula (230) to the housing (234 and 236) (see Fig. 13-14);
wherein the funnel-shaped wall (top portion of 230 has a funnel-shape) of the end area (top of 230 in Fig. 14) of the flexible cannula (230) is positively locked to the housing (234 and 236) by clamping (see Fig. 13-14).

Regarding claim 3, DeStefano discloses the method according to claim 1, wherein the end area (top of 230 in Fig. 14) of the flexible cannula (230) is connecting to the housing (234 and 236) by clamping the end area (top of 230 in Fig. 14) of the flexible cannula (230) between a first part (234) and a second part (236) of the housing (234 and 236) (see Fig. 14).

Regarding claim 4, DeStefano discloses the method according to claim 3, wherein the first part (234) and the second part (236) of the housing (234 and 236) are provided as two separate parts (see Fig. 14).

Regarding claim 5, DeStefano discloses the method according to claim 4, wherein the first part (234) and the second part (236) of the housing (234 and 236) have complementary funnel shapes (see Fig. 14).

Regarding claim 9, DeStefano discloses the method according to claim 1, wherein a piercing element (240) is mounted to the flexible cannula unit (230) by threading the piercing element (240) on or in the cannula (230) (see par. [0077]).

Regarding claim 10, DeStefano discloses the method according to claim 1, further comprising mounting a septum (232) to the housing (234 and 236) (see Fig. 14).

Regarding claim 12, DeStefano discloses a cannula unit (204, see Fig. 13-14), comprising: 

a cannula (230, see par. [0076]) having an end area (top of 230 in Fig. 14) comprising a funnel-shaped wall (top portion of 230 has a funnel-shape);
wherein the end area (top of 230 in Fig. 14) of the flexible cannula (230) is positively locked to the housing (234 and 236) by clamping (see Fig. 13-14).

Regarding claim 13, DeStefano discloses the cannula unit of claim 12, wherein said end area (top of 230 in Fig. 14) of the flexible cannula (230) includes a flange (see flange at top surface of 230 in Fig. 14).

Regarding claim 15, DeStefano discloses the cannula unit of claim 12, wherein the end area (top of 230 in Fig. 14) is clamped between a first part (234) and a second part (236) of the housing (234 and 236) (see Fig. 14).

Regarding claim 16, DeStefano discloses the cannula unit of claim 15, wherein the first part (234) and the second part (236) of the housing (234 and 236) are separate parts (see Fig. 14).

Regarding claim 17, DeStefano discloses the cannula unit according to claim 16, wherein the first part (234) and the second part (236) have complementary funnel shapes (see Fig. 14).

Regarding claim 21, DeStefano discloses the cannula unit according to claim 12, further comprising a piercing element (240) threaded on or in the flexible cannula (230) (see par. [0077]).

Regarding claim 22, DeStefano discloses the cannula unit according to claim 12, further comprising a septum (232) mounted to the housing (234 and 236) (see Fig. 14).

Regarding claim 25, DeStefano discloses the method of claim 1, wherein the housing (234 and 236) comprises first (234) and second (236) parts having complementary funnel-shaped portions (see Fig. 14) and the funnel-shaped wall (top portion of 230 has a funnel-shape) of the cannula (230) is clamped between the complementary funnel-shaped portions (see Fig. 14).

Regarding claim 26, DeStefano discloses the method of claim 25, wherein the funnel-shaped wall (top portion of 230 has a funnel-shape) of the cannula (230) is crimped between the complementary funnel-shaped housing portions (see Fig. 14, note: Merriam-Webster’s online dictionary defines “crimp” as “to pinch or press together”, cannula 230 is pressed together between housing parts 234 and 236, which have complementary funnel shapes at the bottom of 234 in Fig. 14).

Regarding claim 27, DeStefano discloses the method of claim 26, wherein the complementary funnel-shaped housing portions (234 and 236) form a tapering gap .

Claims 1-2, 8, 10-12, 14, 20, and 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rowe et al. (US Patent Application Publication No. 2007/0005001).
Regarding claim 1, Rowe discloses a method for manufacturing a cannula unit (10), comprising: 
providing a flexible cannula (50, see par. [0051]) with an end area (53) having a funnel-shaped wall (53 has a funnel shape – see Figs. 2 and 4-5);
providing a housing (20); and
connecting the end area (53) of the flexible cannula (50) to the housing (20);
wherein the funnel-shaped wall (53 has a funnel shape – see Figs. 2 and 4-5) of the end area (53) of the flexible cannula (50) is positively locked to the housing (20) by clamping (see Fig. 2).

Regarding claim 2, Rowe discloses the method according to claim 1, wherein the end area (53) of the flexible cannula (50) is connected to the housing (20) by crimping (see par. [0051]-[0052]).

Regarding claim 8, Rowe discloses the method according to claim 1, wherein the housing (20) is formed as a single monolithic structure (see Fig. 2).

Regarding claim 10, Rowe discloses the method according to claim 1, further comprising mounting a septum (60) to the housing (20) (see Fig. 2).

Regarding claim 11, Rowe discloses the method of claim 10, wherein the mounting is done by crimping (via recesses 64 at both ends of septum 60, see par. [0045]).

Regarding claim 12, Rowe discloses a cannula unit (10), comprising:
a housing (20); and
a cannula (50) having an end area (53) comprising a funnel-shaped wall (53 has a funnel shape – see Figs. 2 and 4-5);
wherein the end area (53) of the flexible cannula (50, see par. [0051]) is positively locked to the housing (20) by clamping (see Fig. 2).

Regarding claim 14, Rowe discloses the cannula unit according to claim 12, wherein the end area (53) of the flexible cannula (50) is crimped to the housing (20) (see par. [0051]-[0052]).

Regarding claim 20, Rowe discloses the cannula unit according to claim 12, wherein the housing (20) comprises a single monolithic structure (see Fig. 2).

Regarding claim 22, Rowe discloses the cannula unit according to claim 12, further comprising a septum (60) mounted to the housing (20) (see Fig. 2).

Regarding claim 23, Rowe discloses the cannula unit of claim 22, wherein the mounting comprising crimping (via recesses 64 at both ends of septum 60, see par. [0045]).

Regarding claim 24, Rowe discloses the method of claim 1, wherein the funnel-shaped wall (53 has a funnel shape – see Figs. 2 and 4-5) of the flexible cannula (50) is connected to the housing (20) by crimping (see par. [0051]-[0052]).

Claims 28-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walker et al. (US Patent No. 4,781,703).
Regarding claim 28, Walker discloses a method for manufacturing a cannula unit (see Fig. 5A-C), comprising: 
providing a flexible cannula (512) with an end area (518) having a shape that deviates from the shape of the remainder of the flexible cannula (512) (see Fig. 5A-C); 
providing a housing (560 and 514) having first (560) and second (514) housing parts; 
connecting the end area (518) of the flexible cannula (512) to the housing (560 and 514), wherein the end area (518) of the flexible cannula (512) is positively locked to the housing (560 and 514) by clamping (see col. 9 lines 16-38); and 
after clamping the end area (518) of the flexible cannula (512) to the housing (560 and 514), permanently connecting the first part (560) and the second part (514) of the housing (560 and 514) (see col. 9 lines 16-38).

Regarding claim 29, Walker discloses the method of claim 28, further comprising crimping the end area (518) of the flexible cannula (512) between the first (560) and second (514) housing parts (see col. 9 lines 16-38 - note: Merriam-Webster’s online dictionary defines “crimp” as “to pinch or press together”, end area 518 is pressed together between housing parts 260 and 214).

Regarding claim 30, Walker discloses the method of claim 29, wherein the first (560) and second (514) housing parts and end area (518) of the flexible cannula (512) have corresponding funnel shapes (see Fig. 5A-C, col. 9 lines 16-38).

Regarding claim 31, Walker discloses the method of claim 28, wherein the step of permanently connecting the first part (560) and the second part (514) of the housing (560 and 514) comprises ultrasonic welding and/or adhesive bonding (see col. 9 lines 16-38).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 6-7 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over DeStefano (US Patent Application Publication No. 2008/0243085), as applied to claims 4 and 16 above, in view of Walker et al. (US Patent No. 4,781,703).
Regarding claim 6, DeStefano discloses the method according to claim 4.  However, DeStefano fails to explicitly disclose that after clamping the end area of the flexible cannula to the housing, the first part and the second part of the housing are permanently connected.
Walker discloses a method of assembling a cannula unit (see Fig. 5A-C), having a flexible cannula (512) clamped between a first part of the housing (560) and a second part of the housing (514), wherein after clamping the end area of the flexible cannula (512) to the housing (560 and 514), the first part (560) and the second part (514) of the housing (560 and 514) are permanently connected (see col. 9 lines 28-31).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of DeStefano by permanently connecting the first and second parts of the housing because Walker discloses that a permanent connection is one of several appropriate techniques of engaging a two part housing assembly as known in the art (see Walker col. 9 lines 28-54).

Regarding claim 7, modified DeStefano discloses the method according to claim 6 substantially as claimed (see modifications of claim 6 in view of Walker above), wherein the permanent connection is made by ultrasonic welding and/or adhesive bonding (see Walker col. 9 lines 28-31).

Regarding claim 18, DeStefano discloses the cannula unit according to claim 16.  However, DeStefano fails to explicitly disclose that the first part and the second part of the housing are permanently connected to each other.
Walker discloses a cannula unit (see Fig. 5A-C), having a flexible cannula (512) clamped between a first part of the housing (560) and a second part of the housing (514), wherein the first part (560) and the second part (514) of the housing (560 and 514) are permanently connected to each other (see col. 9 lines 28-31).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the cannula unit of DeStefano by permanently connecting the first and second parts of the housing because Walker discloses that a permanent connection is one of several appropriate techniques of engaging a two part housing assembly as known in the art (see Walker col. 9 lines 28-54).

Regarding claim 19, modified DeStefano discloses the cannula unit according to claim 18 substantially as claimed (see modifications of claim 18 in view of Walker above), wherein the permanent connection comprises ultrasonic welding and/or adhesive bonding (see Walker col. 9 lines 28-31).

Response to Arguments
Applicant's arguments filed 4/6/2021 have been fully considered but they are not persuasive.
Applicant argues that the DeStefano reference fails to disclose that the flexible cannula is positively locked to the housing by clamping.  However, from Figures 13-14, 
Applicant also argues that Rowe does not disclose that the funnel-shaped wall end area of the flexible cannula is positively locked to the housing by clamping.  However, portion 53 of flexibly cannula is disclosed in paragraph [0051] and Figures 4-5 as being flared/conical (i.e. funnel shaped).  Distal end 43 of retainer 40 is then assembled to press against flared portion 53, which is entirely funnel shaped, to clamp flared portion 53 between hub 20 and retainer 40.  Thus, Rowe still meets the amended claim language.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/SHEFALI D PATEL/Primary Examiner, Art Unit 3783